PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/586,358
Filing Date: 4 May 2017
Appellant(s): Desai et al.



__________________
William E. Gallagher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/2/20.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch et al, U.S. Patent Application Publication No. 2004/0219854 in view of Morman et al, U.S.  Patent No. 6,465,073 and Kauschke et al, U.S. Patent No. 6,872,274.
   Groitzsch discloses an elastic fabric comprising first and second nonwoven layers which are bonded to an intermediate elastic layer.  The elastic layer comprises a plurality of strands.  The elastic strands are tensioned and the nonwoven layers are bonded to the elastic strands while they are in the tensioned state, so that when tension is released, the material forms a plurality of pleats or gathers.   See paragraphs 0016-0018, 0062, 0103.  The strands are spaced at a spacing of 0.5-15 mm.  See paragraph 0069.  Groitzsch teaches thermal bonds which are elongated and which are at an angle between 45 and 90 degrees to the machine direction, (the direction of the elastic threads).  See paragraph 0112.    
Groitzsch differs from the claimed invention because it does not clearly teach the particularly claimed bond pattern, the degree to which the elastic strands are elongated prior to bonding or the aspect ratio.  
However, Morman teaches a stretchable nonwoven laminate.  Morman teaches that the laminate may comprise a central elastic layer having bonded thereto a spunbonded material 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed bonds lines and have selected their length, orientation and spacing and their presence on the pleats or ridges as taught by Morman in the structure of Groitzsch in order to provide an elastic laminate having the desired degree of stretch and recovery in a particular direction.
With regard to the degree to which the elastic film is stretched prior to bonding, since Groitzsch teaches stretching the elastic prior to bonding, it would have been obvious to have selected the degree to which the elastic was stretched depending on the degree of elasticity and pleating desired in the final product.
Groitzsch discloses that the nonwoven layers can be pre bonded according to known methods and discloses the use of spunbonded layers, but does not explicitly teach that the spunbonded nonwoven layers have been bonded by a pattern of thermal bonds distinct from the bonds forming the laminate.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed a bonded nonwoven as taught by Kauschke, in view of the teaching that such bonding was both conventional and necessary to impart some integrity to the fabric after formation.

(2) Response to Argument

Appellant argues that none of the references teach to bond a single layer component in the bonding patterns as claimed.  However, the claims do not preclude both the first web nonwoven layer and the second web layer as claimed, or any additional layer, from having a bond pattern as claimed, it simply requires that the first web nonwoven layer includes the claimed bond pattern apart from the bonds which connect the layers.  Secondly, since all three applied references teach selecting bond patterns of nonwovens according to the degree of stretch or elongation desired in the final product, and since both the primary reference Groitzsch and the secondary reference Kauschke teach that nonwoven layers such as spunbonded layers formed into laminates are generally pre-bonded, the person of ordinary skill would have recognized the importance of considering and selecting the pattern of the 
With regard to claim 11, Appellant argues that Kauschke teaches against the claimed structure as shown by the figures.  However, Kauschke is not limited to the embodiment shown in the figures.  Further, the teachings of the reference as a whole, in combination with the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.